DETAILED ACTION
This is a non-final Office action in response to communications received on 1/21/2020.  Claims 1-20 are pending.  Claims 1-20 are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 1/21/2020 are acknowledged.
Priority
Priority to 8/13/2019 is recognized.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-12 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of copending Application No. 16/906,130.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations of the current instant application are broader limitations of the claim limitations in the copending Application.  Therefore, each of the instant claims is anticipated by the corresponding claim in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Copending claim 16/747,989
Copending Application 16/906,130
Claims 1 and 3

A processor chip configured to perform neural network processing, comprising: 

a memory; 

a first processor configured to perform the neural network processing on data stored in the memory; 

a second processor; and 

a third processor, 

(Claim 3)
… the memory is configured to include a secure area that is not accessible by the second processor… 

wherein the second processor is configured to transmit a control signal 

to the first processor and to the third processor 
to cause the first processor and the third processor to perform operations
Claim 21 

A processor chip configured to perform neural network processing, comprising: 



a first processor configured to perform the neural network processing on data; 


a second processor; 

a third processor; and 


a memory configured to include a secure area that is not accessible by the second processor, 


wherein the second processor is configured to transmit a control signal 

to the third processor so that the third processor controls the first processor to perform the neural network processing by accessing the secure area.  

Claim 3 

The processor chip according to claim 2… wherein, the second processor is configured to:

transmit the start signal to the third processor to cause the third processor to identify address information of the input content 

by accessing the secure area and to provide address information of the input content to the first processor, and 

transmit the initializing signal to the first processor to cause the first processor to perform neural network processing on the input content


based on address information of the input content provided by the third processor and the artificial intelligence model information stored in the unsecure area.  
Claim 22

The processor chip according to claim 21, wherein, the second processor is configured to: 

transmit a start signal to the third processor to cause the third processor to identify address information of an input content 

by accessing the secure area and to provide address information of the input content to the first processor, and   

transmit an initializing signal to the first processor to cause the first processor to perform the neural network processing on the input content 

based on address information of the input content provided by the third processor and 
the artificial intelligence model information.


Claim 4 

 The processor chip according to claim 3, 

wherein the second processor is configured to provide address information of one of a plurality of artificial intelligence models stored in the unsecure area to the first processor, and 


wherein the first processor is configured to obtain the artificial intelligence model information based on address information of the artificial intelligence model provided by the second processor.  
Claim 23

The processor chip according to claim 22, 

wherein the second processor is configured to provide address information of one of a plurality of artificial intelligence models stored in an unsecure area included in the memory to the first processor, and 

wherein the first processor is configured to obtain the artificial intelligence model information based on address information of the artificial intelligence model provided by the second processor.  

Claim 5

The processor chip according to claim 3, wherein the second processor is configured to transmit the start signal to the third processor 

to cause the third processor to provide address information of one of a plurality of artificial intelligence models stored in the unsecure area based on the input contents to the third processor, and 

wherein the first processor is configured to obtain the artificial intelligence model information based on address information of the artificial intelligence model provided by the third processor.  
Claim 24

The processor chip according to claim 22, wherein the second processor is configured to transmit the start signal to the third processor 

to cause the third processor to provide address information of one of a plurality of artificial intelligence models stored in an unsecure area included in the memory based on the input contents to the third processor, and 

wherein the first processor is configured to obtain the artificial intelligence model information based on address information of the artificial intelligence model provided by the third processor.  

Claim 6
	
The processor chip according to claim 3, further comprising: 

a communication interface comprising communication circuitry; 

wherein the processor chip is configured to store a plurality of frames included in the input content and sequentially received through the communication interface in the secure area of the memory, and 

wherein the second processor is configured to transmit the start signal to the third processor to cause the third processor to provide address information of the frames sequentially stored in the memory to the first processor at predetermined time intervals.  
Claim 25

The processor chip according to claim 22, further comprising: 

a communication interface comprising communication circuitry; 

wherein the processor chip is configured to store a plurality of frames included in the input content and sequentially received through the communication interface in the secure area of the memory, and 

wherein the second processor is configured to transmit the start signal to the third processor to cause the third processor to provide address information of the frames sequentially stored in the memory to the first processor at predetermined time intervals.  
Claim 7

The processor chip according to claim 2, 

wherein the second processor is configured to transmit the start signal to the third processor to cause the third processor to provide information on the input content to the first processor, based on a first application being executed.  
Claim 26

The processor chip according to claim 21, 

wherein the second processor is configured to transmit the start signal to the third processor to cause the third processor to provide information on the input content to the first processor, based on a first application being executed.  
Claim 8

The processor chip according to claim 7, 

wherein the second processor is configured to transmit an end signal to the third processor to cause the third processor to stop providing information to the first processor based on the first application being terminated, and 

wherein the third processor is configured to control the first processor to stop the neural network processing operation, and to provide a signal indicating that the neural network processing operation is stopped to the second processor.  
Claim 27

The processor chip according to claim 26, 

wherein the second processor is configured to transmit an end signal to the third processor to cause the third processor to stop providing information to the first processor based on the first application being terminated, and 

wherein the third processor is configured to control the first processor to stop the neural network processing operation, and to provide a signal indicating that the neural network processing operation is stopped to the second processor.  
Claim 9

The processor chip according to claim 3, 
wherein the second processor is configured to: 

access the unsecure area to identify address information of data corresponding to a second application based on the second application being executed, 

provide the identified address information to the first processor, and 

control the first processor to perform neural network processing for the data based on address information of the data provided by the second processor and the artificial intelligence model information stored in the unsecure area.  
Claim 28

The processor chip according to claim 22, wherein the second processor is configured to: 

access an unsecure area included in the memory to identify address information of data corresponding to a second application based on the second application being executed, 

provide the identified address information to the first processor, and 

control the first processor to perform neural network processing for the data based on address information of the data provided by the second processor and the artificial intelligence model information stored in the unsecure area.  
Claim 10

The processor chip according to claim 3, further comprising: 

a display; 

wherein the second processor is configured to transmit the start signal to the third processor to cause the third processor to identify address information of input content to be displayed through the display from a plurality of input contents and to provide the identified address information to the first processor.  


Claim 29

The processor chip according to claim 22, further comprising: 

a display; 

wherein the second processor is configured to transmit the start signal to the third processor to cause the third processor to identify address information of input content to be displayed through the display from a plurality of input contents and to provide the identified address information to the first processor.  
Claim 11 

The processor chip according to claim 1, 

wherein the first processor includes a neural processing unit (NPU), 

wherein the second processor includes a processor operating based on an operating system, and wherein the third processor includes a processor performing a predetermined operation.  
Claim 30

The processor chip according to claim 21, 

wherein the first processor includes a neural processing unit (NPU),   

wherein the second processor includes a processor operating based on an operating system, and wherein the third processor includes a processor performing a predetermined operation.  

Claims 1 and 3-11 of ‘989 are substantially identical to claims 21-30 of ‘130. 


Claims 1 and 3-11 of ‘989 are substantially identical to claims 21-30 of ‘130. 

Claim 12 

A method of controlling a processor chip comprising 

… a first processor configured to perform neural network processing for data stored in the memory, 
… a second processor and a third processor, the method comprising: 

… a memory, 



transmitting, by the second processor, a control signal to the third processor 

to cause the third processor to perform an operation; and 

transmitting, by the second processor, a control signal to the first processor to cause the first processor to perform an operation.  
Claim 31

A method of controlling a processor chip comprising 

a first processor a second processor, a third processor, and 




a memory including a secure area that is not accessible by the second processor, the method comprising: 

transmitting, by the second processor, a control signal to the third processor; and 




controlling, by the third processor, the first processor to perform neural network processing by accessing the secure area.  


Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 31 of 16/906,130. 

Additional reference of Cho (US 20160379004 A1)) [0047] [0050] teaches secure / non-secure memory area, and how a processor can access those area. 

The examiner notes that the last limitation of ‘130 is controlling by the third processor and the last limitation of ‘989 is transmitting by the second processor. They are both inter-processor communication and message passing, therefore are considered identical. Further, as explained above, additional reference Cho is relied on for teaching the secure area.


Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 31 of 16/906,130. 

Additional reference of Cho (US 20160379004 A1)) [0047] [0050] teaches secure / non-secure memory area, and how a processor can access those area. 

The examiner notes that the last limitation of ‘130 is controlling by the third processor and the last limitation of ‘989 is transmitting by the second processor. They are both inter-processor communication and message passing, therefore are considered identical. Further, as explained above, additional reference Cho is relied on for teaching the secure area.

Claim 14

The method according to claim 13, wherein transmitting a control signal to the third processor comprises the third processor accessing a secure area of the memory to identify address information of the input content and 

transmitting the start signal to the third processor to provide address information of the input content to the first processor, and 

wherein transmitting a control signal to the first processor comprises the first processor transmitting an initializing signal to the first processor to perform the neural network processing on the input content 

based on address information of the input content provided from the third processor and artificial intelligence model information stored in an unsecure area of the memory.  
Claim 32

The method according to claim 31, wherein transmitting a control signal to the third processor comprises the third processor accessing the secure area to identify address information of an input content and 

transmitting an start signal to the third processor to provide address information of the input content to the first processor, and 

wherein controlling the first processor comprises the first processor transmitting an initializing signal to the first processor to perform the neural network processing on the input content 


based on address information of the input content provided from the third processor and the artificial intelligence model information.  
Claim 15

The method according to claim 14, the method further comprising: 

providing, by the second processor, address information of one of a plurality of artificial intelligence models stored in the unsecure area to the first processor; and 


obtaining, by the first processor, the artificial intelligence model information based on address information of the artificial intelligence model provided by the second processor.  
Claim 33

The method according to claim 32, the method further comprising: 

providing, by the second processor, address information of one of a plurality of artificial intelligence models stored in an unsecure area included in the memory to the first processor; and 

obtaining, by the first processor, the artificial intelligence model information based on address information of the artificial intelligence model provided by the second processor.  
Claim 16

The method according to claim 14, wherein transmitting a control signal to the third processor comprises transmitting the start signal to the third processor 

to cause the third processor to provide address information of one of a plurality of artificial intelligence modules stored in the unsecure area 


based on the input content to the first processor, and wherein the method further comprises: 

obtaining, by the first processor, the artificial intelligence module information based on address information of the artificial intelligence module provided by the third processor.  


Claim 34

The method according to claim 32, wherein transmitting a control signal to the third processor comprises transmitting the start signal to the third processor 

to cause the third processor to provide address information of one of a plurality of artificial intelligence modules stored in an unsecure area included in the memory 

based on the input content to the first processor, and wherein the method further comprises: 

obtaining, by the first processor, the artificial intelligence module information based on address information of the artificial intelligence module provided by the third processor.  
Claim 17

 The method according to claim 14, the method further comprising: 

sequentially receiving a plurality of frames included in the input content and stored in a secure area of the memory; and 

wherein transmitting a control signal to the third processor comprises transmitting the start signal to the third processor 

to cause the third processor to provide the address information of frames sequentially stored in the memory to the first processor at a predetermined time interval.  
Claim 35

The method according to claim 32, the method further comprising:  

sequentially receiving a plurality of frames included in the input content and stored in a secure area of the memory; and 

wherein transmitting a control signal to the third processor comprises transmitting the start signal to the third processor 

to cause the third processor to provide the address information of frames sequentially stored in the memory to the first processor at a predetermined time interval.  
Claim 18

The method according to claim 14, wherein transmitting a control signal to the third processor comprises transmitting the start signal to the third processor 

to cause the third processor to provide information on the input content to the first processor based on a first application being executed.  
Claim 36

The method according to claim 32, wherein transmitting a control signal to the third processor comprises transmitting the start signal to the third processor 

to cause the third processor to provide information on the input content to the first processor based on a first application being executed.  
Claim 19 

The method according to claim 18, the method further comprising: 

transmitting, by the second processor, an end signal to the third processor to cause the third processor to stop the provided operations based on the first application being terminated; 

terminating the neural network processing operation by the first processor under control of the third processor; and 

providing, by the third processor, a signal indicating that the neural network processing operation is terminated to the second processor.  
Claim 37

The method according to claim 36, the method further comprising: 

transmitting, by the second processor, an end signal to the third processor to cause the third processor to stop the provided operations based on the first application being terminated; 

terminating the neural network processing operation by the first processor under control of the third processor; and 

providing, by the third processor, a signal indicating that the neural network processing operation is terminated to the second processor.  

Claims 32 -37 of ‘130 are substantially identical to the claims 14-19 of ‘989. 


Claims 32 -37 of ‘130 are substantially identical to the claims 14-19 of ‘989. 

Claim 20

A method of controlling a processor chip comprising a memory, a first processor, a second processor and a third processor, 

the method comprising: 




transmitting, by the second processor, information on data stored in the memory to the first processor based on a first application being executed; 

transmitting, by the second processor, a first initializing signal to the first processor to cause the first processor to perform neural network processing on the data based on information on the data provided by the second processor and a first artificial intelligence model information stored in the memory; 

transmitting, by the second processor, a start signal to the third processor to cause the third processor to provide information on input content stored in the memory 


to the first processor based on the first application being terminated and a second application being executed; and 

transmitting, by the second processor, a second initializing signal to the first processor to cause the first processor to perform neural network processing on the input content based on information on the input content provided from the third processor and second artificial intelligence model information stored in the memory. 
Claim 38

A method of controlling a processor chip comprising a first processor, a second processor, a third processor and 

a memory including a secure area that is not accessible by the second processor, and an unsecure area that is accessible by the second processor, the method comprising: 

transmitting, by the second processor, information on data stored in the memory to the first processor based on a first application being executed; 

transmitting, by the second processor, a first initializing signal to the first processor to cause the first processor to perform neural network processing on the data based on information on the data provided by the second processor and a first artificial intelligence model information stored in the memory; 

transmitting, by the second processor, a start signal to the third processor to cause the third processor to provide information on address information of input content stored in the secure area 

to the first processor based on the first application being terminated and a second application being executed; and 

transmitting, by the second processor, a second initializing signal to the first processor to cause the first processor to perform neural network processing on the input content based on information on the input content provided from the third processor and second artificial intelligence model information stored in the unsecure area.

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 38 of 16/906,130. 

Additional reference of Cho (US 20160379004 A1)) [0047] [0050] teaches secure / non-secure memory area, and how a processor can access those area. 


Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 38 of 16/906,130. 

Additional reference of Cho (US 20160379004 A1)) [0047] [0050] teaches secure / non-secure memory area, and how a processor can access those area. 



Objections
Claims 3 and 14 are objected to for the following reasons: the claim limitation “the second processor is configured to: transmit the start signal to the third processor . . . and to provide address information of the input content to the first processor” is confusing because it appears to disclose that the second processor provides the address information to the first processor, however the subsequent limitation in the claims discloses “input content provided by the third processor”, therefore it is unclear whether the second or third processor is performing the claim steps.  Appropriate correction/explanation is required.
Claim 20 is objected to for the following informalities: the claim discloses “perform  neural network processing on the data based on information on the data provided by the second processor”, however the claim does not disclose in any limitation prior to this “providing” information on the data by the second processor.  It only discloses transmitting information on data.  The Examiner recommends rephrasing these limitations so that the descriptions used to describe the terms is consistent in order to avoid confusion.  Appropriate correction/explanation is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lidman (US 2020/0379923) Plondke (US 2014/0282508).  
       Regarding claim 1, Lidman discloses the limitations of claim 1 substantially as follows:
A processor configured to perform neural network processing (paras. [0038]: processing system for performing neural network processing), comprising: 
	a memory (para. [0038], [0055], Figs. 3: memory apparatus); 
	a first processor configured to perform the neural network processing on data stored in the memory (paras. [0038]-[0040], [0054]-[0055]: neural network processing unit (NPU)) for processing data stored in the memory apparatus); 
	a second processor (paras. [0038]-[0040], [0054]: applications processing unit (ACPU) and memory processing unit (MPU) (i.e. second processors)); and 
	a third processor (paras. [0038]-[0040], [0054]: input processing unit (IPU) and other processors of the NPU (i.e. third processors)), 
	wherein the second processor is configured to transmit a control signal to the first processor and to the third processor to cause the first processor and the third processor to perform operations (paras. [0041], [0046], [0054]-[0055]: wherein the ACPU (i.e. second processor) transmits control signals to activate the NPU (i.e. first processor) to perform neural network processing (i.e. perform operations) and configures the IPU (i.e. a third processor) to process user inputs (i.e. perform operations) and sends NPU control signals to control the one or more other processors of the NPU (i.e. a third processor) to cause the one or more processors to execute a neural network application (i.e. perform operations) and the MPU acts as a control agent controlling access of processors of the NPU and IPU to memory zones).
Lidman does not explicitly disclose the remaining limitations of claim 1:
	A processor chip 
However in the same field of endeavor, Plondke discloses the remaining limitations of claim 1 as follows:
	A processor chip (paras. [0048]-[0050]: system-on-chip device comprising multiple processors)
Plondke is combinable with Lidman because both are from the same field of endeavor of restricting access of processors to memory.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Plondke’s incorporation of multiple processors on a single chip with the system of Lidman in order to lower power requirements, reduce cost, and reduce physical size of the system.	

	Regarding claims 2 and 13, Lidman and Plondke disclose the limitations of the processor chip of claim 1 and the method of claim 12.
Lidman and Plondke disclose the limitations of claims 2 and 13 as follows:
	wherein the second processor is configured to: 
	transmit a start signal to the third processor to cause the third processor (Lidman, paras. [0038]-[0041], [0046], [0051], [0054]-[0055]: ACPU (i.e. second processor) transmits signals to the NPU/IPU (i.e. third processors) to retrieve/provide information on data stored in memory to the NPU (i.e. first processor)) to provide information on an input content stored in the memory to the first processor (Plondke, paras. [0043]: providing by a second/third set of processors memory address translation mappings (i.e. input content) stored in memory to a first set of processors), and 
	transmit an initializing signal to the first processor to cause the first processor to perform neural network processing for an input content based on information on the input content provided by the third processor (Plondke, paras. [0043]: providing by a second/third set of processors memory address translation mappings (i.e. input content) to a first set of processors) and artificial intelligence model information stored in the memory (Lidman, paras. [0038]-[0041], [0046], [0054]-[0055]: ACPU calls on the NPU (i.e. transmits initializing signals to the first processor) to cause the NPU to perform neural network processing based on user input data content received from the IPU from memory and neural network models (i.e. artificial intelligence model information) stored in memory).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Plondke’s method of using one set of processors to provide address information to another set of processors with the system of Lidman in order to increase the security of the system by restricting the sets of processors that have direct access to the address information of the memory (see Plondke, para. [0028] disclosing “for security reasons . . . allowing only the primary hypervisor 111 to determine mappings for physical addresses in memory may prevent a situation in which the secondary hypervisor 121 attempts to define a physical address mapping that conflicts with a mapping defined by the primary hypervisor 111 and/or another secondary hypervisor”).

	Regarding claims 3 and 14, Lidman and Plondke disclose the limitations of the processor chip of claims 1-2 and the method of claims 12-13.
Lidman and Plondke disclose the limitations of claims 3 and 14 as follows:
	wherein the memory is configured to include a secure area that is not accessible by the second processor, and an unsecure area that is accessible by the second processor (Lidman, paras. [0045]-[0046]: wherein memory includes secure memory zones that are not accessible by the ACPU (i.e. second processor) and non-secure partitions (i.e. unsecure areas) that are accessible by the ACPU), wherein, the second processor is configured to:
	transmit the start signal to the third processor to cause the third processor to identify address information of the input content by accessing the secure area (Lidman, paras. [0038]-[0041], [0044], [0049], [0054]-[0055], [0060], [0062]: ACPU transmit signals to the IPU or other processor of the NPU to cause the NPU/IPU to use its secure address to access memory of securely stored data (i.e. address information of input content) by accessing a secure memory zone of the secure partition (i.e. secure area)) and to provide address information of the input content to the first processor (Plondke, paras. [0043]: providing by a second/third set of processors memory address translation mappings to a first set of processors (i.e. to the first processor)), and 
	transmit the initializing signal to the first processor to cause the first processor to perform neural network processing on the input content based on address information of the input content provided by the third processor (Plondke, paras. [0043]: providing by a second/third set of processors memory address translation mappings (i.e. input content) to a first set of processors) and the artificial intelligence model information stored in the unsecure area (Lidman, paras. [0038]-[0041], [0046], [0054]-[0055]: ACPU transmits control signals to the NPU to cause the NPU to perform neural network processing based on input content received from memory addresses of the secure memory zones (I.e. input content based on address information) and neural network models (i.e. artificial intelligence model information) stored in a non-secure partition).
The same motivation to combine utilized in claims 2 and 13 is equally applicable in the instant claim.

	Regarding claims 4 and 15, Lidman and Plondke disclose the limitations of the processor chip of claims 1-3 and the method of claims 12-14.
Lidman and Plondke disclose the limitations of claims 4 and 15 as follows:
	wherein the second processor is configured to provide address information (Plondke, paras. [0043]: providing by a second/third set of processors memory address translation mappings to a first set of processors (i.e. to the first processor)) of one of a plurality of artificial intelligence models stored in the unsecure area to the first processor (Lidman, paras. [0038]-[0041], [0044], [0049], [0054]-[0055], [0060], [0062]: ACPU (i.e. second processor) causes the NPU to access and receive memory addresses (i.e. address information) of neural network models (i.e. artificial intelligence models) stored in a non-secure partition transmit signals)), and 
	wherein the first processor is configured to obtain the artificial intelligence model information based on address information of the artificial intelligence model (Lidman, paras. [0038]-[0041], [0044], [0049], [0054]-[0055], [0060], [0062]: NPU (i.e. first processor) obtains the neural network models based on address information of the neural network models)) provided by the second processor (Plondke, paras. [0043]: providing by a second/third set of processors memory address translation mappings to a first set of processors (i.e. to the first processor)).
The same motivation to combine utilized in claims 2 and 13 is equally applicable in the instant claim.

	Regarding claims 5 and 16, Lidman and Plondke disclose the limitations of the processor chip of claims 1-3 and the method of claims 12-14.
Lidman, Cho and Plondke disclose the limitations of claims 5 and 16 as follows:
	wherein the second processor is configured to transmit the start signal to the third processor to cause the third processor to provide address information of one of a plurality of artificial intelligence models stored in the unsecure area (Lidman, paras. [0038]-[0041], [0046], [0051], [0054]-[0055]: ACPU (i.e. second processor) transmits signals to cause memory addresses to be determined (i.e. provide address information) for providing neural network models stored in unsecure partitions of memory) based on the input contents to the third processor (Plondke, paras. [0043]: providing by a second/third set of processors memory address translation mappings (i.e. input content) stored in memory to a first set of processors), and 
	wherein the first processor is configured to obtain the artificial intelligence model information based on address information of the artificial intelligence model provided (Lidman, paras. [0038]-[0041], [0046], [0051], [0054]-[0055]: NPU obtains neural network models based on memory address information provided) by the third processor (Plondke, paras. [0043]: providing by a second/third set of processors memory address translation mappings (i.e. input content) stored in memory to a first set of processors).
The same motivation to combine utilized in claims 2 and 13 is equally applicable in the instant claim.

	Regarding claims 6 and 17, Lidman and Plondke disclose the limitations of the processor chip of claims 1-3 and the method of claims 12-14.
Lidman and Plondke disclose the limitations of claims 6 and 17 as follows:
	further comprising: 
	a communication interface comprising communication circuitry (Plondke, paras. [0048], [0050]: display controller, a speaker, microphone, wireless controller and antenna are included in the system-on-a-chip); wherein the processor chip is configured to store a plurality of frames included in the input content and sequentially received through the communication interface (Plondke, paras. [0003], [0049]-[0050]: system-on-a-chip is configured to receive and store audio, video and multimedia playback data (i.e. plurality of frames in input content)) in the secure area of the memory (Lidman, paras. [0034]: storing media content, movies, music in secure memory), and 
	wherein the second processor is configured to transmit the start signal to the third processor to cause the third processor to provide address information of the frames sequentially stored in the memory (Lidman, paras. [0034], [0038]-[0041], [0046], [0051], [0054]-[0055]: ACPU (i.e. second processor) transmits signals to cause memory addresses of content including movies and music (i.e. address information of frames) stored in secure memory to be determined) to the first processor at predetermined time intervals (Plondke, paras. [0024], [0043]: providing at schedule time slices (i.e. at predetermined time intervals) by a second/third set of processors memory address translation mappings (i.e. address information) stored in memory to a first set of processors).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Plondke’s method of transmitting data at predetermined time intervals with the system of Lidman in order to ensure that data is transmitted on a regular basis, enable transmitting data around system priorities and “maintain quality of service (QoS) guarantees” (Plondke, para. [0024]).

	Regarding claims 7 and 18, Lidman and Plondke disclose the limitations of the processor chip of claims 1-2 and the method of claims 12-13.
Lidman and Plondke disclose the limitations of claims 7 and 18 as follows:
	wherein the second processor is configured to transmit the start signal to the third processor to cause the third processor to provide information on the input content to the first processor (Plondke, paras. [0043]: providing by a second/third set of processors memory address translation mappings (i.e. input content) stored in memory to a first set of processors), based on a first application being executed (Lidman, paras. [0038]-[0041], [0054]-[0055]: ACPU (i.e. second processor) transmits signals to the IPU or other processors of the NPU (i.e. third processors) based on a trusted neural network application being executed).
The same motivation to combine utilized in claims 2 and 13 is equally applicable in the instant claim.

	Regarding claims 8 and 19, Lidman and Plondke disclose the limitations of the processor chip of claims 1-3 and the method of claims 12-14.
Lidman and Plondke disclose the limitations of claims 8 and 19 as follows:
	wherein the second processor is configured to transmit an end signal to the third processor to cause the third processor to stop providing information to the first processor based on the first application being terminated (Plondke, paras. [0004], [0022], [0031]: primary processor transmits shutdown/end signals (i.e. end signals causing information being provided to stop) to other processors (i.e. to third processor) based on scheduling or stopping tasks performed by a first set of processors (i.e. first application finishing/terminating on first processor)) (see also, Lidman, paras. [0054]-[0056]: stop providing neural processing information to the NPU when the neural network application has finished running/terminated), and
	 wherein the third processor is configured to control the first processor to stop the neural network processing operation (Plondke, paras. [0022], [0031]-[0032]: third guest operating system controls first set of processors by executing on first set of processors and will stop/shutdown tasks when shutdown signals are received), and to provide a signal indicating that the neural network processing operation is stopped to the second processor (Lidman, paras. [0054]-[0056]: stopping the neural network processing of the neural network application when the inferencing process is complete and storing the inference result (i.e. providing a signal) when the inferencing process is complete (i.e. when the neural networking operation is stopped) in memory that is available to be accessed by the ACPU (i.e. second processor)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Plondke’s method of transmitting shutdown signals to a third set of processors with the system of Lidman in order to increase the security of the system by enabling the system to shutdown tasks that are determined to be dangerous to the system.

	Regarding claim 9, Lidman and Plondke disclose the limitations of the processor chip of claims 1-3.
Lidman and Plondke disclose the limitations of claims 9 as follows:
	wherein the second processor is configured to: 
	access the unsecure area to identify address information of data corresponding to a second application based on the second application being executed (Lidman, paras. [0038]-[0041], [0054]-[0056]: access unsecure partition to determine memory addresses of data for performing inferences using a second neural network application when a second neural network application is executed and provide the application data to the NPU (i.e. first processor)), provide the identified address information to the first processor, and
	control the first processor to perform neural network processing for the data based on address information of the data provided by the second processor (Plondke, paras. [0043]: providing by a second/third set of processors memory address translation mappings to a first set of processors (i.e. to the first processor)) and the artificial intelligence model information stored in the unsecure area (Lidman, paras. [0036], [0038]-[0041], [0054]-[0056]: ACPU controls the NPU (i.e. first processor) to perform neural network processing for data obtained from memory and neural network models stored in the secure/non-secure partitions of memory).
The same motivation to combine utilized in claim 2 is equally applicable in the instant claim.

	Regarding claim 10, Lidman and Plondke disclose the limitations of the processor chip of claims 1-3.
Lidman and Plondke disclose the limitations of claims 10 as follows:
	further comprising: 
		a display (Plondke, paras. [0048], [0050]: display); 
	wherein the second processor is configured to transmit the start signal to the third processor to cause the third processor to identify address information of input content (Lidman, paras. [0038]-[0041], [0054]-[0055]: ACPU (i.e. second processor) calls/transmits activation control signals to other processors of the NPU and the IPU (i.e. third processors) to cause the NPU/IPU to determine/identify input content from a plurality of input contents stored in memory)) to be displayed through the display from a plurality of input contents (Plondke, paras. [0048], [0050]: display input content through the display from plurality of inputs received) and to provide the identified address information to the first processor (Plondke, paras. [0043]: providing by a second/third set of processors memory address translation mappings to a first set of processors (i.e. to the first processor)).
The same motivation to combine utilized in claim 2 is equally applicable in the instant claim.

	Regarding claim 11, Lidman and Plondke disclose the limitations of claim 1.
Lidman and Plondke disclose the limitations of claim 11 as follows:
	The processor chip (Plondke, paras. [0050]: system-on-a-chip) according to claim 1, wherein the first processor includes a neural processing unit (NPU) , wherein the second processor includes a processor operating based on an operating system, and wherein the third processor includes a processor performing a predetermined operation (Lidman, paras. [0038]-[0040], [0046], Fig. 3: NPU (i.e. first processor), ACPU operating based on operating system of the processing system and NPU and ICU process user inputs, accelerate neural inferencing and access secure memory (i.e. predetermined operations)).
The motivation to combine utilized in claim 1 is equally applicable in the instant claim.

	Regarding claim 12, Lidman discloses the limitations substantially as follows:
A method of controlling a processor (paras. [0038]: processing system for performing neural network processing) comprising 
	a memory(para. [0038], [0055], Figs. 3: memory apparatus), a first processor configured to perform neural network processing for data stored in the memory (paras. [0038]-[0040], [0054]-[0055]: neural network processing unit (NPU)) for processing data stored in the memory apparatus), 
	a second processor (paras. [0038]-[0040], [0054]: applications processing unit (ACPU) and memory processing unit (MPU) (i.e. second processors)) and a third processor (paras. [0038]-[0040], [0054]: input processing unit (IPU) and other processors of the NPU (i.e. third processors)), the method comprising: 
	transmitting, by the second processor, a control signal to the third processor to cause the third processor to perform an operation (paras. [0041], [0046], [0054]-[0055]: wherein the ACPU (i.e. second processor) configures the IPU (i.e. a third processor) to process user inputs (i.e. perform operations) and sends NPU control signals to control the one or more other processors of the NPU (i.e. a third processor) to cause the one or more processors to execute a neural network application (i.e. perform operations) and the MPU (i.e. second processor) acts as a control agent controlling access of processors of the NPU and IPU to memory zones); and 
	transmitting, by the second processor, a control signal to the first processor to cause the first processor to perform an operation (paras. [0041], [0046], [0054]-[0055]: wherein the ACPU (i.e. second processor) transmits control signals to activate the NPU (i.e. first processor) to perform neural network processing (i.e. perform operations).
Lidman does not explicitly disclose the remaining limitations of claim 12:
	a processor chip 
However in the same field of endeavor, Plondke discloses the remaining limitations of claim 12 as follows:
	a processor chip (paras. [0048]-[0050]: system-on-chip device comprising multiple processors)
Plondke is combinable with Lidman because both are from the same field of endeavor of restricting access of processors to memory.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Plondke’s incorporation of multiple processors on a single chip with the system of Lidman in order to lower power requirements, reduce cost, and reduce physical size of the system.	

	Regarding claim 20, Lidman discloses the limitation substantially as follows:
A method of controlling a processor 
	comprising a memory, a first processor, a second processor and a third processor (paras. [0038]-[0041], Fig. 3: processing system comprising memory apparatus, neural network processing unit (NPU) (i.e. first processor), applications processing unit (ACPU)/memory processing unit (MPU) (i.e. second processors) and input processing unit (IPU)/other processors of the NPU (i.e. third processors), the method comprising: 
	transmitting, by the second processor, information to the first processor based on a first application being executed (paras. [0038]-[0041], [0054]-[0055]: transmitting, by the ACPU, signals and information to the NPU (i.e. first processor) based on a neural network application being executed); 
	transmitting, by the second processor, a first initializing signal to the first processor to cause the first processor to perform neural network processing on the data based on information on the data provided by the second processor and a first artificial intelligence model information stored in the memory (paras. [0040], [0054]-[0055]: transmitting by the ACPU a control signal to the NPU to cause the NPU to perform neural network processing on user input data based on the NPU driver information provided by the ACPU and neural network models (i.e. artificial intelligence model information) stored in memory); and 
	transmitting, by the second processor, a second initializing signal to the first processor to cause the first processor to perform neural network processing on the input content based on information on the input content provided from the third processor and second artificial intelligence model information stored in the memory (paras. [0038]-[0041], [0054]-[0056]: transmitting by the ACPU a second control signal to the NPU to cause the NPU to perform neural network processing on user input data (i.e. input content) based on user input data provided by the IPU (i.e. input received from the input processing unit/IPU/third processor) and neural network models (i.e. second artificial intelligence model information) stored in memory).
Lidman does not explicitly disclose the remaining limitations of claim 20:
	processor chip
	transmitting, by the second processor, information on data stored in the memory to the first processor 
	transmitting, by the second processor, a start signal to the third processor to cause the third processor to provide information on input content stored in the memory to the first processor based on the first application being terminated and a second application being executed;
However, in the same field of endeavor, Plondke discloses the remaining limitations of claim 20 as follows:
		processor chip (paras. [0048]-[0050]: system-on-chip device comprising multiple processors)
	transmitting, by the second processor, information on data stored in the memory to the first processor (Plondke, paras. [0043]: providing by a second/third set of processors memory address translation mappings (i.e. input content) stored in memory to a first set of processors)
	transmitting, by the second processor, a start signal to the third processor to cause the third processor to provide information on input content stored in the memory to the first processor based on the first application being terminated and a second application being executed (paras. [0004], [0031]-[0032], [0043]: transmitting, by the primary/second processor, startup signals to other processor sets of guest operating systems to cause a second/third set of processors to send memory address translations (i.e. provide information on content stored in memory) to a first set of processors based on scheduling start and stopping of tasks (i.e. first application being terminated and second application begun executing));
Plondke is combinable with Lidman because both are from the same field of endeavor of restricting access of processors to memory.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Plondke’s method of using one set of processors to provide address information to another set of processors with the system of Lidman in order to increase the security of the system by restricting the sets of processors that have direct access to the address information of the memory (see Plondke, para. [0028] disclosing “for security reasons . . . allowing only the primary hypervisor 111 to determine mappings for physical addresses in memory may prevent a situation in which the secondary hypervisor 121 attempts to define a physical address mapping that conflicts with a mapping defined by the primary hypervisor 111 and/or another secondary hypervisor”).

Conclusion
For the above-stated reasons, claims 1-20 are rejected.
Prior art considered but not relied upon includes:
1) Son (US 2018/0285715) discloses a neural networking processing apparatus for performing deep learning by implementing limited Trust Zones of a CPU processing using or more processors including a neural processing unit, a vision processing unit and a TrustZone dedicated processor (paras. [0173], [0176]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438